UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27485 SUN RIVER ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1491159 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5646 Milton Street, Suite 130, Dallas, Texas 75206 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 369-7300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No There were 42,729,608 shares issued and outstanding of the registrant’s Common Stock as of September 13, 2012. EXPLANATORY NOTE The purpose of this Amendment No. 1 toSun River Energy, Inc.'sQuarterly Report on Form 10-Q for the quarter endedJuly 31, 2012, filed with the Securities and Exchange Commission on September 21, 2012, is solely to furnish Exhibit 101 to the Form 10-Q and make conforming changes to Item 6. Exhibits.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other substantive changes have been made to the Form 10-Q.This Amendment does not reflect events that may have occurred subsequent to the original filing date. Item 6.Exhibits. Incorporated by Reference Exhibit No. Exhibit Description Form SEC File Exhibit Filing Date Filed Herewith 3.1(i) Articles of Incorporation. 10-SB12G 000-27485 3.1(i) 9/29/1999 Certificate of Designation of 8% Series A Cumulative Convertible Preferred Stock 10-Q 000-27485 3/11/2011 Warrant issued to Steven Weathers 10-Q 000-27485 3/11/2011 Warrant issued to Avalon 10-Q 000-27485 3/11/2011 Warrant issued to Aspenwood Capital 10-Q 000-27485 3/11/2011 Secured Convertible Promissory Note to Donal R. Schmidt, Jr. and incorporated herein by reference. 8-K 000-27485 06/08/2012 Secured Convertible Promissory Note to Thimothy S Wafford and incorporated herein by reference. 8-K 000-27485 06/08/2012 Secured Convertible Promissory Note to James E. Pennington. and incorporated herein by reference. 8-K 000-27485 06/08/2012 Mortgage, Security Agreement, Financing Statement, and Assignment of Production and Revenue and incorporated herein by reference. 8-K 000-27485 06/08/2012 Contract for Sale with Mericol, Inc. and incorporated herein by reference. 8-K 000-27485 10 07/30/2012 Convertible Promissory Note to Thomas Schaefer Convertible Promissory Note to JMJ Financial (“JMJ”) in aggregate principal amounts of $1,250,000 dated March 8, 2012 10-Q 000-27485 03/08/2012 Convertible Promissory Note to Jay Leaver 21 List of subsidiaries 10-K 000-27485 21 6/22/2011 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Interactive data files pursuant to Rule 405 of Regulation S-T. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Quarterly Report to be signed on its behalf by the undersigned, hereunto duly authorized. SUN RIVER ENERGY, INC. Date: November 5, 2012 By: /s/ Donal R. Schmidt, Jr Name: Donal R. Schmidt, Jr. Title: President and CEO
